—Appeal by the defendant, as limited by his brief, from so much of a sentence of the Supreme Court, Queens County (Giaccio, J.), imposed February 14, 1995, as, upon his conviction of burglary in the third degree, upon his plea of guilty, imposed a mandatory surcharge.
Ordered that the sentence is affirmed insofar as appealed from.
The defendant challenged the court’s refusal to waive the mandatory surcharge imposed as a condition of his sentence. It is well settled that such challenges are premature at the time of sentencing, since the defendant may earn funds while incarcerated from which to pay the surcharge, or upon completion of the sentence the defendant may move to vacate the surcharge upon a showing of indigency (see, People v Velez, 216 AD2d 339; People v West, 124 Misc 2d 622). Bracken, J. P., Copertino, Joy, Florio and McGinity, JJ., concur.